CONGER, District Judge.
Rule 26(b) of the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, provides that “Unless otherwise ordered by the court * * *, the deponent may be examined regarding any matter, not privileged, which is relevant to the subject matter involved in the pending action, * * and the identity and location of persons having knowledge of relevant facts”.
As has been frequently pointed out by the judges interpreting Rule 26(b), great liberality is allowed in these examinations.
Therefore, applying this rule with the liberality with which it was intended to be applied, I allow and direct the witness to answer all of the questions except: “Q. Mr. Barter, will you give me the names of anybody who knows anything about your accident?” and “Q. What are the names of any of the ship’s officers or petty officers or members of the crew that know anything about how your accident happened?” I do not believe that the rule contemplates any such general question.
I am satisfied that the attorney, in advising the deponent not to answer the questions, did so in good faith and under the belief that the questions were improper, and therefore he should not. be liable for any expense incurred in obtaining the order herein.